Citation Nr: 0637120	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to March 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of May 2000 and August 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded the claims in 
December 2003.

The issue of entitlement to service connection for bilateral 
defective hearing is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from a lung disorder that is 
a residual of exposure to Agent Orange.  

2.  The veteran does not currently suffer from an 
identifiable organic heart disease 

3.  "Borderline hypertension", noted during the induction 
physical examination did not evolve into hypertension during 
service; the record does not include a current diagnosis of 
hypertension.   



6324CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder 
that is a residual of exposure to Agent Orange have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  Heart disease was not incurred in or aggravated by 
military service, nor may incurrence of cardiovascular 
disease be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Hypertension was not incurred in or aggravated by 
military service, nor may incurrence of hypertension be 
presumed. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified in August 2001 that his claim for 
the aforementioned disorder, denied in a May 2000 rating 
decision, was being readjudicated based on the recent passage 
of the VCAA.  The claim was then adjudicated in the August 
2002 rating decision on appeal.  Prior to the August 2002 
adjudication, the veteran was notified of the VCAA duties to 
assist.  Additional correspondence was sent to the veteran in 
January 2004 and August 2004.  By correspondence received by 
VA in January 2005, the veteran reported that he had no 
additional evidence to submit.  

Consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has indicated he has no additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error given the thorough adjudications 
of this claim in the two supplemental statements of the case.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Lung Disease

In his claim received in July 1999, the veteran claims that 
he currently has a lung disorder specifically related to 
herbicide exposure in Vietnam during service.  Service 
personnel records confirm that the veteran served in Vietnam 
during service.  He has limited his claim to only the issue 
of lung disease as a residual of herbicide exposure.  In 
August 1969, the RO previously denied service connection for 
bronchitis and a lung condition on a direct basis.  

Military records verify that the veteran was in Vietnam for 
approximately one year.  Based upon his service in Vietnam 
during this period he is presumed to have been exposed to 
herbicide.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  See 38 
C.F.R. § 3.309(e).  

Neither current medical nor service medical records show any 
of the lung disorders listed in 38 C.F.R. § 3.309(e).  
Service medical records show the veteran was treated for 
histoplasmosis prior to service in October 1965.  In service, 
he was treated for acute bronchitis in July 1967.  There was 
no ongoing treatment or apparent residual disability as the 
veteran's report of separation physical examination dated in 
February 1969 shows no bronchitis or histoplasmosis.  VA 
examination of the chest and lungs in June 1969 reflected 
normal findings including a normal chest X-ray.  Records from 
the Fort Campbell Occupational Health Service dated in 
January 1975 show a normal chest X-ray chest clear to 
auscultation.  

As noted, current private and VA treatment records do not 
show any of the lung disorders listed in 38 C.F.R. 
§ 3.309(e).  Thus, presumptive service connection based upon 
exposure to herbicide is not warranted.  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).  However, in this case, no medical evidence suggests 
that any current lung disease is related to exposure to 
herbicide in service.  There is neither a medical opinion nor 
any other competent evidence to that effect.  In making this 
assessment, the Board stresses that it must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's lay statements concerning the onset, cause and 
existence of any disorder are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claim.

Heart disease and Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection of disease of the heart first shown 
as a clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." 
38 C.F.R. § 3.303(b) (2006).

At the time of the veteran's pre-induction physical 
examination in February 1967, he underwent three days of 
blood pressure monitoring.  It was concluded that the veteran 
suffered from borderline hypertension.  He was allowed entry 
into service with a P2 physical profile.  When he reported 
for induction in May 1967, he again underwent three days of 
blood pressure monitoring.  However, he was ultimately 
inducted into service.  In December 1968, the veteran 
received treatment for viral pericarditis.  During the three-
day period of hospitalization, a chest X-ray and two 
electrocardiograms were negative.   During the course of the 
veteran's service separation examination in February 1969, 
there was noted a Grade I-II systolic apical heart murmur.  
The blood pressure reading during that examination was 
120/70, and no diagnosis of hypertension was rendered.   

A June 1969 VA medical examination noted the presence of a 
functional heart murmur; however, a chest X-ray film and an 
electrocardiogram were normal.  The examiner noted that 
hypertension was not found.  

A January 1975 occupational health service treatment record 
included a chest X-ray film, an echocardiogram and an 
electrocardiogram which were normal.  The examiner noted the 
presence of an "innocent murmur".  Additional medical 
records dated to 1982 do not reflect diagnoses of 
hypertension or heart disease.  

More recently, there are no records associated with the 
claims folder to suggest the presence of organic heart 
disease or hypertension.  While a systolic ejection murmur 
was noted during a VA medical examination in September 2004, 
the examiner reported that it caused the veteran no problems. 

The regulation is very clear in stating that heart sounds 
(such as murmurs) will not permit service connection without 
the showing of a chronic disease (see 38 C.F.R. § 3.303(b)).  
In the present case, the veteran does not presently have a 
chronic organic heart disease.  Thus there is no basis at 
this time to award service connection for heart disease.

Regarding the issue of service connection for hypertension, 
while the veteran may have suffered from borderline 
hypertension as noted at the time of the pre-induction 
physical examination, and again when he was actually 
inducted.  However, at no time during service was 
hypertension diagnosed.  Furthermore, he does not presently 
carry a diagnosis of hypertension.  

While the veteran believes that he suffers from hart disease 
and hypertension that began in service, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, absent a showing of heart disease or 
hypertension in service and the fact that there are no 
present diagnoses of heart disease or hypertension, there is 
no basis upon which to grant service connection for either 
disability.


ORDER

Service connection for a lung disorder, claimed as a residual 
of exposure to Agent Orange, is denied.  

Service connection for heart disease is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran has presented a private audiologist's opinion 
that his current bilateral sensorineural hearing loss is 
related to acoustic trauma in service.  Emiko McGraw, MS, 
opined in September 2004 that it was at least as likely as 
not that the veteran's current hearing loss had its onset in 
service and was exacerbated during subsequent civilian 
employment.  However, it does not appear that this 
audiologist reviewed the claims folder prior to rendering 
this opinion.  A previous VA audiology examination dated in 
December 1999 shows hearing loss and military noise exposure, 
but fails to include an opinion as to etiology.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2006).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).

Based on the above, the Board preliminarily finds that 
additional development is needed prior to final Board action 
on this claim.  An examination should be conducted with a 
review of the veteran's pertinent history.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiology examination for an opinion 
as to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has a present 
hearing loss as a result of service (to 
include acknowledgement of inservice 
acoustic trauma) either due to direct 
incurrence or aggravation.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  Readjudicate the claims on appeal 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If any 
decision with respect to the claims on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


